                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         ED CV 20-510 PA (SPx)                                         Date    March 13, 2020
 Title            CAH 2015-1 Borrower, LLC v. Chris Rasmussen, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       Before the the Court is a Notice of Removal filed by defendant Chris Rasmussen
(“Defendant”) on March 12, 2020. Plaintiff CAH 2015-1 Borrower, LLC (“Plaintiff”) filed its
complaint in Riverside County Superior Court alleging a single state-law claim for unlawful
detainer. Defendant, who is appearing pro se, asserts that this Court has subject matter
jurisdiction on the basis of federal question jurisdiction. (Id. ¶¶ 5-14.) See 28 U.S.C. § 1331.

       Federal courts are of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins.
Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). A “strong
presumption” against removal jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992). In seeking removal, the defendant bears the burden of proving that jurisdiction
exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

       Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising
under” federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 96 L. Ed. 2d 318 (1987).
Under the rule, “federal jurisdiction exists only when a federal question is presented on the face
of plaintiff’s properly pleaded complaint.” Id. at 392. If the complaint does not specify whether
a claim is based on federal or state law, it is a claim “arising under” federal law only if it is
“clear” that it raises a federal question. Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996).
Thus, plaintiff is generally the “master of the claim.” Caterpillar, 482 U.S. at 392. There is no
federal question jurisdiction simply because there is a federal defense to the claim. Id. The only
exception to this rule is where a plaintiff’s federal claim has been disguised by “artful pleading,”
such as where the only claim is a federal one or is a state claim preempted by federal law.
Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

      Here, the underlying Complaint contains a single cause of action for unlawful detainer,
which does not arise under federal law. Defendant alleges that removal is proper because
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-510 PA (SPx)                                  Date   March 13, 2020
 Title          CAH 2015-1 Borrower, LLC v. Chris Rasmussen, et al.

Plaintiff’s actions in attempting to evict Defendant violate the Protecting Tenants at Foreclosure
Act (the “PTFA”) and that Plaintiff’s unlawful detainer action is an artfully pleaded action that is
in fact for violation of the PTFA. (See Notice of Removal ¶¶ 5-14.) However, the PTFA does
not create a private right of action; rather, it provides a defense to state law unlawful detainer
actions. See Logan v. U.S. Bank Nat’l Ass’n, 722 F.3d 1163, 1165 (9th Cir. 2013) (affirming
dismissal of complaint because the PTFA “does not create a private right of action allowing
[plaintiff] to enforce its requirements”). Neither a federal defense nor a federal counterclaim
forms a basis for removal. See Caterpillar, 482 U.S. at 392; see also Vaden v. Discover Bank,
556 U.S. 49, 59-62, 129 S. Ct. 1262, 173 L. Ed. 2d 206 (2009) (“Under the longstanding
well-pleaded complaint rule, . . . a suit ‘arises under’ federal law ‘only when the plaintiff’s
statement of his own cause of action shows that it is based upon [federal law].’” (quoting
Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152, 29 S. Ct. 42, 53 L. Ed. 126
(1908))). Defendant therefore has failed to invoke this Court’s federal question jurisdiction.

       For the foregoing reasons, Defendant has failed to meet his burden to demonstrate that
federal subject matter jurisdiction exists over this action. Because the Court lacks subject matter
jurisdiction, this action is hereby remanded to the Riverside County Superior Court, Case No.
SWC1903963. See 28 U.S.C. § 1447(c). Defendant’s Request to Proceed In Forma Pauperis
(Docket No. 3) is denied as moot.

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 2 of 2
